Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation of the limitation: “a data . . . reduced” on lines 6-28 is unclear and confusing, as such indefinite. For example,  the recitation “the power” on lines 16-17, the decoupled control data” on line 15 and  “the power printed circuit assembly on line” 21 lacks clear antecedent basis. It is unclear  how the assemble can be “defined” on lines 5 and 12 what  “EMI and EMC” on line 27are, and the recitation “ a power  ” on line 17, 22 and 24-25, is confusing because it is unclear if this is additional “power ” or a further recitation of the previously claimed “power” on line 3.
In claim 6, it is unclear how element can be “defined”.
In claim 7, it is unclear what the “all elements”.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-8 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
- a data printed circuit assembly and the power printed circuit assembly as combined in claim 1.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842